Case 1:19-po-00009-LEW Documenti1-1 Filed 08/16/19 Pagelof3 PagelID#: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Matthew McLellan, depose and make this affidavit in support of a complaint alleging a
violation of Title 8, United States Code, Section 1325 by Kyle Woodcock. I have been an agent
with the United States Border Patrol (USBP) since 2008 and am presently assigned as a BPA-I at
the Houlton, Maine Border Patrol Station. During my time as an agent, I have successfully
completed the United States Border Patrol Academy and have since completed a number of
classes specifically related to the investigation of border related offenses pertaining to Title 8, 18,
19 and 21 of the United States Code. I have been assigned as a Border Patrol Agent-Intelligence
from 2015 to present where I have gained significant knowledge of border related crimes and
methods used to facilitate these crimes within Houlton Station’s area of responsibility. I have
also had the opportunity to conduct independent investigations into border related crimes in the

past that have resulted in charges being filed against numerous individuals.
BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

li, On August 16, 2019 at approximately 7:00am, the Houlton Station Border Patrol
was notified that at 6:58am that two ground sensors activated. This sensor activation was
followed by two camera images showing a gray-green four-door sedan crossing from Canada
into the United States around an orange gate at the end of the Foxcroft Road in Littleton, Maine.
‘This area is not designated by immigration officers as a lawful port of entry into the United
States.

2. At approximately 7:10am, Border Patrol Agent (“BPA”) Matthew McLellan

observed a green Ford Focus bearing New Brunswick plates traveling south from the intersection
Case 1:19-po-00009-LEW Document 1-1 Filed 08/16/19 Page 2of3 PagelD#: 3

of US Route 1 and Route 2A. BPA McLellan followed the vehicle south for approximately two
miles when the driver of the vehicle voluntarily pulled over to the side of the road.

3. BPA McLellan activated his emergency lights and pulled off behind the vehicle
bearing New Brunswick plate GNF287. The subject, later determined to be Kyle Woodcock
(“Woodcock”), exited his vehicle with his hands up. According to Houlton Sector
Communications, the green Ford Focus bearing New Brunswick plate GNF287 had not entered
the United States since January 5, 2019 through the Calais Port of Entry.

4. BPA McLellan identified himself as a Border Patrol Agent and asked Woodcock
when he crossed the border. Woodcock admitted to crossing the border at approximately 7:00am.
Woodcock stated he did not go through a port of entry because he had lost his identification.
Woodcock was placed under arrest and transported to the Houlton Station for further processing.
Once at the Houlton Station, it was determined that Woodcock had no prior immigration history
in the United States.

5. Woodcock was advised of his right to have a Canadian consular officer contacted
on his behalf, and he declined to exercise that right.

6. Based on my training and experience, and supported by the foregoing facts, I have

probable cause to believe Woodcock violated Title 8, United States Code, Section 1325.
Case 1:19-po-00009-LEW Documenti1-1 Filed 08/16/19 Page3of3 PagelD#: 4

I, Matthew McLellan, hereby swear under oath that the information set forth in this
affidavit is true and correct to the best of my knowledge, information, and belief, and that I make
this oath under pains and penalties of perjury.

‘Dated at Bangor, Maine this 16th day of August, 2019.

 

Matthew McLellan, Border Patrol Agent
United States Border Patrol
Department of Homeland Security

Sworn and subscribed before me this 16th day of Augyst, 2019,

AC

LANCE E. WALKER
United States District Court Judge
